Citation Nr: 1603017	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a nasal disability, including allergic rhinitis and sinusitis.

2.  Entitlement to service connection for a gastrointestinal disability, including acid reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to March 2005 that included service in Kuwait and Iraq from March 2003 to March 2004. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a hearing before a Veterans Law Judge in October 2015 that was conducted by videoconference.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In January 2016, the Veteran responded that she did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

The Board is mindful that a claim should be broadly construed and, thus, the instant claims have been recharacterized to encompass diagnoses beyond allergic rhinitis and acid reflux disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issues of whether new and material evidence was received to reopen claims for service connection for foot pain, and fatigue including as due to service-connected asthma, service connection for bilateral flat feet, and anemia including as due to service-connected menstrual disability, and increased ratings for menstrual disability and asthma, have been raised by the record in a December 2015 VA 21-526EZ.  The Veteran also filed a claim for a certificate for financial assistance for specially adapted housing or a special home adaptation grant, see June 2014 VA Form 26-4555.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that her nasal disability with repeated sneezing started in Iraq, was treated with antihistamines, and continued after service.  See Board hearing transcript at page 3.  She sought private treatment within a month of discharge, and VA treatment in approximately 2006, that included evaluation by an allergist in Birmingham.  Id. at 5-7.  The Veteran had recurrent sinus infections due to allergies.  Id. at 7.    

Service treatment records describe the Veteran's repeated treatment for complaints of sore throat, congestion, headaches, and runny nose, variously diagnosed as tonsillitis, viral upper respiratory infections, and pharyngitis.  

VA medical records discuss the Veteran's treatment in the allergy clinic in May 2008 when possible allergic and non-allergic rhinitis were diagnosed.  In May 2015, a VA examiner reported that the Veteran had sinusitis and rhinitis, but did not review the claims file or provide an opinion as to the etiology of the disorders.

The Veteran also stated that she was treated for gastrointestinal problems immediately after discharge.  Id. at 3.  She had burning in her throat and stomach in service but did not seek treatment for it as she did not want to appear weak.  Id.  

The service treatment records include the Veteran's repeated complaints of abdominal and epigastric pain.  Esophageal reflux was noted in April 2000.  During 2004 and 2005, she reported difficulty swallowing solid foods.  A March 2005 clinical record notes that she believed her large tonsils were the source of her problem.  She had years of dysphagia to solids that increased in the last two to three months.  Results of a barium swallow were normal.  That test did not include the oropharynx and the examiner advised the Veteran to have a barium swallow with a speech pathologist (nasopharyngoscopy with endoscope) that she would do after discharge.

A June 2009 private endoscopy report notes a history of epigastric pain, heartburn, and dysphagia.  Test results included esophagitis, a small hiatal hernia, and antral gastritis.  No Helicobacter pylori was identified.  

VA medical records reveal that, in June 2009, the Veteran requested treatment for gastroesophageal reflux disease (GERD) and reported being recently treated for h. pylori.  Records in 2015 describe her treatment for GERD.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, as the record shows that the Veteran has current allergic rhinitis and sinusitis, and GERD, esophagitis, a small hiatal hernia, and antral gastritis, and the service treatment records describe treatment for nasal and gastrointestinal symptoms, the low threshold for obtaining a medical opinion or examination is triggered.  Examinations are needed to determine whether the Veteran's current rhinitis, sinusitis, GERD, esophagitis, small hiatal hernia, or antral gastritis, is related to service.

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Tuscaloosa and Birmingham, dated since December 2015, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's treatment for nasal and gastrointestinal disabilities at the VAMCs in Birmingham and Tuscaloosa since December 2015.  If any requested records cannot be obtained, advise the Veteran of the attempts made and of what additional actions will be taken with regard to his claim.

2. After obtaining available VA treatment records, schedule the Veteran for a VA examination performed to determine whether any current gastrointestinal disability is the related to a disease or injury in active service.  The examiner should note that the claims file, including this remand, were reviewed, and address the following:

Did any current gastrointestinal disability (any such disability shown since 2009); including acid reflux, hiatal hernia, antral gastritis, GERD, esophagitis; at least as likely as not have its onset in service or is it otherwise the result of a disease or injury in service (including the findings noted in the April 2000, March 2001, October and December 2004, and January and March 2005 service treatment records)?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service gastrointestinal problems, her symptoms and history, and such reports, including those of a continuity of gastrointestinal symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

The examiner should state whether the Veteran's reports, if accepted, together with the other evidence of record would be sufficient to establish a link between the current gastrointestinal disabilities and service.  If her reports would be sufficient, the examiner should state whether there is any medical reason for rejecting her reports.

3. Refer the Veteran's claims file with a copy of this Remand to the examiner who performed the VA Sinusitis, Rhinitis and other Conditions of the Nose, Throat, Larynx and Pharynx Examination on May 6, 2015 for an opinion as to whether the Veteran's nasal disabilities are related to service.  The examiner should review the claims file, including the May 2015 VA examination report, and this Remand, and address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current rhinitis or sinusitis had its onset in service or is otherwise the result of a disease or injury in service- including exposure to sand, dust, and burning debris in Iraq (including the findings noted in the August 1998, April 1999, January 2001, and October 2002 service treatment records)?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for nasal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service nasal problems, her symptoms and history, and such reports, including those of a continuity of nasal symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

The examiner should state whether the Veteran's reports, if accepted, together with the other evidence of record, would be sufficient to establish a link between the current rhinitis or sinusitis and service.  If her reports would be sufficient, the examiner should state whether there is any medical reason for rejecting her reports.

If a clinical examination is recommended, this should be arranged

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

